                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Christian Labor Association;                                Civil No. 21-227 (DWF/LIB)
Kaski Inc.; Nordic Group Inc.;
Roen Salvage Co.; Luke Krhin;
and Dylan Smith,

                     Plaintiffs,
                                                                    MEMORANDUM
v.                                                             OPINION AND ORDER

City of Duluth; City of Cloquet;
City of Two Harbors; Western
Lake Superior Sanitary District; and
Duluth Building and Construction
Trades Council,

                     Defendants.


Jonathan Franklin Mitchell, Esq., Mitchell Law PLLC; Thomas R. Revnew, Esq., Peters,
Revnew, Kappenman & Anderson, P.A.; and Walter S. Zimolong, III, Esq., Zimolong,
LLC; counsel for Plaintiffs.

Victoria Louis Bor, Esq., Jonathan Newman, Esq., and Robert D. Kurnick, Esq., Sherman
Dunn, P.C.; Davida Sheri McGhee, Esq., and Monte A. Mill, Esq., Greene Espel PLLP;
Timothy W. Andrew, Esq., Andrew and Bransky, P.A.; and Elizabeth A. Sellers, Esq.,
City of Duluth Attorney’s Office; counsel for Defendants.


                                    INTRODUCTION

       This matter is before the Court on Defendants City of Duluth, City of Cloquet,

City of Two Harbors, Western Lake Superior Sanitary District, and Duluth Building and

Construction Trade Counsel’s (collectively “Defendants”) Motion to Dismiss. (Doc.

No. 24 (“Motion”).) For the reasons set forth below, the Court grants Defendants’

Motion insofar as Plaintiffs’ antitrust act claim is dismissed without prejudice for failure
to state a claim upon which relief can be granted; the rest of Defendants’ Motion is

denied.

                                    BACKGROUND

       Plaintiffs Christian Labor Association, Kaski Inc., Nordic Group Inc., Roen

Salvage Co., Luke Krhin, and Dylan Smith (collectively, “Plaintiffs”) challenge the

Project Labor Agreements (“PLAs”) of four public entities: the cities of Duluth, Cloquet,

and Two Harbors, and the Western Lake Superior Sanitary District (collectively, the

“Public Entities”).1 (See generally Doc. No. 1 (“Compl.”).) The PLAs were negotiated

by and are between the Public Entities and the Duluth Building and Construction Trades

Council (the “Building Trades”). (Compl. ¶ 18; see also Compl., Exs. 1-4; Doc. No. 31,

Ex. A (collectively, “PLAs”).) Plaintiffs allege that only contractors and subcontractors

who agree to the PLAs are eligible to work on public-works projects governed by the

agreements. (Compl. ¶ 20.)

       The PLAs, discussed individually below, each require contractors and

subcontractors to: (1) recognize a union that belongs to the Building Trades as the sole

and exclusive bargaining representative of their employees working on PLA-projects; and


1
       PLAs are pre-hire collective bargaining agreements that typically provide for some
combination of union recognition, compulsory union dues, or equivalents, and mandatory
use of union hiring halls. In the private sector, PLAs are specifically authorized through
Sections 8(e) and (f) of the National Labor Relations Act (“NLRA”), 29 U.S.C.
§§ 158(e)(f). In 1993, the Supreme Court held that the NLRA does not prohibit
government-mandated PLAs so long as the government acts as a market participant but
did not address the legality of PLAs under state or federal competitive bidding laws.
Bldg. & Const. Trades Council of the Metro. Dist. v. Assoc. Builders &Contractors of
Mass./R.I., Inc. (“Boston Harbor”), 507 U.S. 218 (1993).


                                            2
(2) hire their employees through the unions’ job referral systems (“hiring halls”).

(Compl. ¶¶ 21-22; see also PLAs.) At the time of the Complaint, some PLAs also

required employees hired to work on PLA-projects to become dues paying members of a

Building Trades affiliated union and to maintain their union membership while working

on the PLA project. (Id. ¶¶ 23-24; see also PLAs.) Plaintiffs claim that the PLA-

imposed conditions violate their First and Fourteenth Amendment rights (“Count I” or

“Constitutional Claim”), and that they restrain competition in violation of the Sherman

Act, 15 U.S.C. §§ 1-2 (“Count II” or “Antitrust Claim”).2 (Compl. ¶¶ 37-50.)

       Specifically, Plaintiffs allege that the PLAs unlawfully require them to join,

associate with, and/or financially support a Building Trades affiliated union as a

condition to work on PLA-projects. (Id. ¶¶ 24, 37-40.) They further allege that the PLAs

restrain competition by disqualifying contractors, subcontractors, and employees from

working on the Public Entities’ PLA projects unless they comply with the PLA terms.

(Id. ¶¶ 45-46.) Plaintiffs seek declaratory judgment and an injunction against the

continued use of the PLAs, as well as damages for past enforcement. (Id. ¶ 51.)

Defendants argue that Plaintiffs’ Complaint must be dismissed under Fed. R. Civ. P.

12(b)(1) because this Court lacks subject matter jurisdiction when Plaintiffs lack standing

and their claims are moot. (Doc. No. 26 (“Def. Memo.”) at 7-23; see also Doc. No. 40


2
       Section 1 of the Sherman Antitrust Act (the “Sherman Act”) declares it unlawful
to contract or form a conspiracy “in restraint of trade or commerce among the several
States.” 15 U.S.C. § 1. Section 2 of the Sherman Act makes it a felony to “monopolize,
or attempt to monopolize . . . any part of the trade or commerce among the several
States.” 15 U.S.C. § 2.


                                             3
(“Reply”) at 1-9.) Alternatively, Defendants contend that Plaintiffs’ Complaint must be

dismissed under Fed. R. Civ. P. 12(b)(6) because Plaintiffs have failed to allege viable

claims under either the Constitution or the Sherman Act. (Def. Memo. at 23-36; Reply

at 15-26.)

A.     The PLAs

       1.      City of Duluth

       Defendant City of Duluth’s (“Duluth”) PLAs state that any contractor may bid for

and be awarded work on a covered project, so long as the contractor is willing “to

become a party to and comply with” the PLA.3 (Compl. Ex. 1 (“Duluth PLA I”),

Art. II § 5; Ex. 4 (“Duluth PLA II”), Art. II § 5.) At the time of the Complaint, each PLA

required contractors to recognize the Building Trades affiliated unions as the exclusive

collective bargaining agent of their employees on the project, and to secure their

employees through the unions’ job referral systems. (See Duluth PLA I, Art. III § 1 and

Art. IV; Duluth PLA II, Art. III § 1 and Art. IV.) One of the PLAs also contained a

“union security” clause which required all employees to be “remain” or “become”

members of a Building Trades union while working on the project. (Duluth PLA I,

Art. III 3 § 2.)

       On March 22, 2021, the Duluth City Council passed a resolution to strike the

union security clause and to specifically provide that “[n]othing in this [PLA] requires

employees to join a union or pay dues or fees to a union as a condition of working on a

3
       Plaintiffs attached to their Complaint two versions of PLAs used by Duluth; one
revised in 2018 (Duluth PLA I), and one undated (Duluth PLA II).


                                             4
covered project.” (Doc. No. 27 (“Helmer Decl.”) ¶ 5, Ex. A (“Current Duluth PLA”),

Art. II § 9; see also id. at 4, former Art. III § 2.)

       2.      City of Cloquet

       Defendant City of Cloquet (“Cloquet”) requires a PLA on any project “with a total

City investment of $175,000 or more.” Cloquet, Minn. Code § 9.2.02 (2021). Cloquet’s

PLA similarly permits any contractor to bid on and be awarded work so long as the

contractor is willing to become party to and comply with the PLA. (Compl. Ex. 2

(“Cloquet PLA”), Art. II § 5.) It also requires contractors to recognize the Building

Trades affiliated unions as their employees’ exclusive collective bargaining agent and to

secure their employees through the unions’ job referral systems. (Id. Art. III § 1;

Art. IV.)

       At the time of the Complaint, Cloquet’s PLA also included a union security clause

that required employees to remain or become members of a Building Trades affiliated

union while working on the project. (Id. Art. III § 2.) On March 16, 2021, the Cloquet

City Council adopted a resolution to remove the union security clause and to specifically

provide that “[n]othing in [the PLA] requires employees to join a union or pay dues or

fees to a union as a condition of working on [a] covered project.” (Doc. No. 29

(“Peterson Decl. I”) ¶ 3, Ex. A (“Current Cloquet PLA”) Art. II § 9; see also id. at 4,

former Art. III § 2.)

       On May 4, 2021, the Cloquet City Council repealed its city ordinance that required

PLAs on city contracts. (Doc. No. 38 (“Peterson Decl. II”) ¶ 3, Ex. A.) On May 18,

2021, the Cloquet City Council voted to reconsider its decision, and on June 1, 2021,


                                                 5
reinstated the PLA requirement on city projects. (Doc. No. 41 (“Peterson Decl. III”) ¶ 4,

Ex. A.)

       3.      City of Two Harbors

       Defendant City of Two Harbors (“Two Harbors”) requires use of a PLA “on each

City construction project, with a total estimated cost of $150,000.00 or more.” Two

Harbors, Minn. Code § 2.77 (2021). Two Harbors’s PLA requires all contractors

operating on a covered project to abide by the agreement’s terms, including recognizing

the Building Trades affiliated unions as their employees’ exclusive bargaining

representative and hiring their employees through the unions’ job referral systems.

(Compl. Ex. 3, Art. II § 2, Art. III § 1 and Art. IV.) At the time of the Complaint, Two

Harbors’s PLA included a union security clause that required employees who were

already Building Trades affiliated union members to remain members while working on a

covered project. (Id. Art. III § 2.) On March 22, 2021, the Two Harbors City Council

adopted a resolution to remove the union security clause and to specifically provide that

“[n]othing in [the PLA] requires employees to join a union or requires employees to join

a union or pay dues or fees to a union as a condition of working on [a] covered project.”

(Doc. No. 30 (“Walker Decl.”) ¶ 3, Ex. A. (“Current Two Harbors PLA”) Art. II § 9; see

also id. at 4, former Art. III § 2.)




                                            6
       4.       Western Lake Superior Sanitary District4

       Defendant Western Lake Superior Sanitary District’s (“Sanitary District”) PLA

requires all contractors who have been awarded work to abide by the PLA’s terms,

including recognizing the Building Trades affiliated unions as their employees’ sole and

exclusive bargaining representative, and hiring their employees through the unions’ job

referral systems.5 (Doc. No. 31, Ex. A (“Sanitary District PLA”), Art. II § 2, Art. III § 1,

and Art. IV.) The Sanitary District’s PLA does not include a union security clause and

expressly states, “[n]othing in this Agreement requires employees to join a union or pay

dues or fees to a union as a condition of working on the covered project.” (Id.

Art. II § 9.)

B.     Plaintiffs

       Plaintiff Christian Labor Association (“CLA”) is an independent labor union that

represents workers throughout the United States. (Compl. ¶ 3.) The Complaint alleges

that because the CLA is not affiliated with the Building Trades, none of its members are

permitted to work on projects subject to the Public Entities’ PLAs unless they renounce

their membership in CLA and join a Building Trades affiliated union. (Id. ¶ 25.) The

Complaint alleges that the CLA has associational standing because its members would

otherwise have standing to sue in their own right, the interests it seeks to project are

4
       The Western Lake Superior Sanitary District is a “public corporation and political
subdivision of the state” of Minnesota, established by statute. Minn. Stat. § 458D.03,
subd. 1 (2021).
5
      Plaintiffs did not attach the Sanitary District’s PLA to their Complaint;
Defendants submitted the undated PLA as an exhibit.


                                              7
germane to its purpose; and neither the claim asserted, nor the relief requested requires

the participation of individual members in the lawsuit.6 (Id. ¶¶ 28-31.) The Complaint

further alleges that the CLA’s injuries, caused by the Public Entities’ enforcement of the

PLAs, will be redressed by an injunction against Defendants’ continued use of the PLAs.

(Id. ¶ 29.)

       Plaintiffs Kaski Inc. (“Kaski”) and Nordic Group Inc. (“Nordic Group”) are union

contractors that employ workers affiliated with the CLA, and Plaintiff Roen Salvage Co.

is a non-union contractor (collectively, “Contractor Plaintiffs”). (Id. ¶ 4-6.). The

Complaint alleges that because the Contractor Plaintiffs’ employees “have exercised their

constitutional right to decline membership in a [Building Trades] affiliated union,” the

Contractor Plaintiffs are ineligible to work on the Public Entities’ PLA projects unless

they recognize a union that their employees have declined representation from and hire

employees from the union’s job referral system rather than use their own employees.

(Id. ¶ 32.) The Complaint alleges that the Contractor Plaintiffs have standing because the

PLAs have prevented them from obtaining past work (id. ¶ 34), and because “they are

likely to bid on the defendants’ public-works projects in the reasonably foreseeable

future, and each of them is able and ready to apply for that work” (id. ¶ 33). The

Complaint further alleges that the Contractor Plaintiffs’ injuries, caused by the Public




6
       The Complaint alleges that as a labor union, the CLA “has a fiduciary duty to its
members and looks after their interests, and it seeks to maximize work opportunities for
its employees and the contractors that employ them.” (Compl. ¶ 30.)


                                             8
Entities’ enforcement of the PLAs, will be redressed by declaratory and injunctive relief

that prevents Defendants’ continued use of the PLAs. (Id. ¶ 32.)

       Plaintiffs Luke Krhin (“Krhin”) and Dylan Smith (“Smith”) (collectively

“Employee Plaintiffs”) are construction workers. (Compl. ¶¶ 7, 9, 35.) Krhin is

employed by Nordic Group and is a member of the CLA. (Id. ¶¶ 7, 35.) Smith is

employed by Roen Salvage and is not a union member. (Id. ¶¶ 9, 35.) The Complaint

alleges that enforcement of the PLAs inflicts injury in fact on the Employee Plaintiffs

because the PLAs have prevented and continue to prevent the Employee Plaintiffs from

working on the Public Entities’ PLA-projects because they “exercised their constitutional

and statutory right to decline membership in a [Building Trades] affiliated union.”

(Id. ¶¶ 35, 36.) The Complaint further alleges that the PLAs inflict injury because they

“compel[] [the Employee Plaintiffs] to obtain employment through the [Building Trades]

affiliated unions’ job-referral systems.” (Id. ¶ 35) The Complaint also alleges that the

Plaintiff Employees’ injuries, caused by the Public Entities’ enforcement of the PLAs,

will be redressed by declaratory and injunctive relief that prevents the Defendants’

continued use of the PLAs. (Id. ¶ 35.)

                                       DISCUSSION

I.     Legal Standard

       A.     Rule 12(b)(1)

       A motion to dismiss under Federal Rule of Civil Procedure 12(b)(1) challenges the

Court’s subject matter jurisdiction. To survive a motion to dismiss for lack of subject

matter jurisdiction, the party asserting jurisdiction has the burden of proving jurisdiction.


                                              9
V S Ltd. P’ship v. Dep’t of Hous. & Urban Dev., 235 F.3d 1109, 1112 (8th Cir. 2000)

(citation omitted). “Subject-matter jurisdiction is a threshold requirement which must be

assured in every federal case.” Kronholm v. F.D.I.C., 915 F.2d 1171, 1174 (8th

Cir. 1990).

       A motion to dismiss for lack of subject matter jurisdiction may challenge a

plaintiff’s complaint either on its face or on the factual truthfulness of its averments.

Osborn v. United States, 918 F.2d 724, 729 n.6 (8th Cir. 1990) (citations omitted). When

a defendant brings a facial challenge—a challenge that, even if truthful, the facts alleged

in a claim are insufficient to establish jurisdiction—a court reviews the pleadings alone,

and the non-moving party receives the same protections as it would defending against a

motion brought pursuant to Rule 12(b)(6). Id. (citation omitted). In a factual challenge

to jurisdiction, the court may consider matters outside the pleadings, and the non-moving

party does not benefit from the safeguards of Rule 12(b)(6). Id. at 728-30 n.4 (citations

omitted) (holding that on a Rule 12(b)(1) motion challenging subject-matter jurisdiction,

the court “has authority to consider matters outside the pleadings”).

              1.     Standing

       Defendants first contend that the Court lacks subject matter jurisdiction because

Plaintiffs lack standing. (Def. Memo. at 8-19; Reply at 1-9.) Defendants assert that their

motion is a “factual attack” that challenges “the factual allegations on which subject

matter jurisdiction is based.” (Def. Memo. at 8.) Specifically, Defendants contend that

the PLAs do not require union membership nor require CLA members to renounce their




                                              10
membership as a condition to work on PLA projects, and that the PLAs no longer include

union security clauses. (Id. at 9-11, 14.)

       To the extent that Defendants rely on the amended PLAs as a “factual attack” to

standing, the Court notes that standing is determined at the commencement of the

lawsuit. Carney v. Adams, 141 S. Ct. 493, 499 (2020) (citations omitted). Moreover, the

Court declines to construe Defendants’ other challenges as factual attacks when they are

based on an interpretation of what membership does or does not actually require.

Accordingly, the Court finds that Defendants’ challenge to standing is properly construed

as a facial attack and thus looks only to the face of the pleadings and affords Plaintiffs the

benefit of Rule 12(b)(6) safeguards.

       “The party invoking federal jurisdiction bears the burden of establishing”

standing. Lujan v. Defs. of Wildlife, 504 U.S. 555, 561 (1992). The burden corresponds

with the degree of evidence required at the relevant stage of litigation. Id. “Where . . . a

case is at the pleading stage, the plaintiff must ‘clearly . . . allege facts demonstrating’

each element” of standing. Spokeo Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016) (quoting

Warth v. Seldin, 422 U.S. 490, 518 (1975)). However, at this stage, “general factual

allegations of injury . . . may suffice. . . .” Lujan, 504 U.S. at 561; see also Iowa League

of Cities v. E.P.A., 711 F.3d 844, 869 (8th Cir. 2013).

       Article III permits federal courts to intervene only in “Cases” or “Controversies.”

U.S. Const., art. III., § 2, cl. 1. The standing doctrine serves to “identify those disputes

which are appropriately resolved through the judicial process.” Susan B. Anthony List v.

Driehaus, 573 U.S. 149, 157 (2014) (quoting Lujan, 504 U.S. at 560). To have standing,


                                              11
Plaintiffs must demonstrate that they have “(1) suffered an injury in fact, (2) that is fairly

traceable to the challenged conduct of the defendant, and (3) that is likely to be redressed

by a favorable judicial decision.” Spokeo, 136 S. Ct. at 1547; see Lujan, 504 U.S.

at 560-61. The injury in fact requirement requires Plaintiffs to demonstrate that they

have experienced “an invasion of a legally protected interest which is (a) concrete and

particularized, and (b) actual or imminent, not conjectural or hypothetical.” Lujan, 504

U.S. at 560 (internal quotation marks and citations omitted). If Plaintiffs lack standing,

“the district court has no subject-matter jurisdiction” and must dismiss the case.

Faibisch v. Univ. of Minn., 304 F.3d 797, 801 (8th Cir. 2002).

       A plaintiff seeking injunctive relief must show that he “faces a threat of ongoing

or future harm.” Park v. Forest Serv. of the U.S., 205 F.3d 1034, 1037 (8th Cir. 2000).

“Past exposure to illegal conduct does not in itself show a present case or controversy

regarding injunctive relief . . . if unaccompanied by any continuing, present adverse

effects.” O’Shea v. Littleton, 414 U.S. 488, 495-96 (1974). Likewise, a plaintiff’s

speculation that a future injury may occur is not sufficient to warrant injunctive relief. Id.

at 497. A plaintiff must show that the threat of injury is “real and immediate.” Id. at 494,

496.

                 i.   Employee Plaintiffs

       Defendants argue that the Employee Plaintiffs lack standing because they have

failed to allege a particularized injury that affects them in a personal way when none of

the PLAs required them to join a union as a condition to work on the Public Entities’

PLA-projects. (Def. Memo. at 9-14.) Defendants contend that contractual language


                                              12
requiring union membership as a condition of employment is a term of art that may be

satisfied through a financial commitment that does not require renouncing membership in

other unions. (Def. Memo. at 9-11, 14.) Defendants further contend that none of the

Public Entities’ PLAs currently contain union security clauses, and that even when they

did, the Plaintiff Employees fail to establish a concrete, particularized injury when they

fail to allege that they ever worked on a PLA project and were compelled to pay fees, or

that any future risk of harm is anything but hypothetical. (Id. at 11-14; see also Doc.

No. 40 (“Reply”) at 2-5.)

       Defendants similarly argue that because the Complaint fails to allege a specific

PLA-project where the Employee Plaintiffs attempted to find work but were diverted to

the Building Trades affiliated unions’ hiring halls, nor identifies any project where that is

likely to happen in the imminent future, the Employee Plaintiffs have failed to establish

standing.7 (Def. Memo. at 12-13; Reply at 5.)



7
       Defendants argue that the Employee Plaintiffs are “like the plaintiffs in Sierra
Club v. Robertson, who challenged a forest management plan for timber sales as per se
unlawful without pointing to its application to any past or impending timber sales.” (Def.
Memo. at 13 (citing Sierra Club v. Robertson, 28 F.3d 753, 758 (8th Cir. 1994).)

       In Sierra Club, the Eighth Circuit found that environmentalists lacked standing to
challenge a land and resource management plan for national forests because they failed to
allege an injury that was “certainly impending” in part because the management plan was
a “general planning tool” and adoption of the plan did not dictate any “particular site-
specific action causing environmental injury.” 28 F.3d at 758.

       As discussed below, the Court finds that the PLAs are more than a general
planning tool and that they have a very specific impact on the Employee Plaintiffs when
they categorically bar them from obtaining employment on PLA-projects unless they
comply with conditions that the Court deems inflict injury in fact.


                                             13
       Plaintiffs argue that “[t]he inconvenience of having to go through a union hiring

hall, and the compelled association with a union that the [E]mployee [P]laintiffs want no

part of, is more than enough to establish Article III injury.” (Doc. No. 39 (“Pl. Opp.”)

at 1.) They further argue that even if the membership condition required only a financial

commitment, the Employee Plaintiffs were still injured by the compulsory union

payments. (Id. at 2.) Plaintiffs also assert that because standing was determined at the

time they filed their Complaint, it makes no difference whether the Public Entities have

removed the union security clause from their PLAs. (Id. at 2-3.) Even without the union

security clause, Plaintiffs argue that the Employee Plaintiffs remain injured by the

requirement to obtain employment through a union hiring hall. (Id. at 2.)

       Plaintiffs further argue that they need not allege that they worked on a covered

project and were compelled to pay fees without their consent, nor identify projects on

which they tried to find work. (Id. at 3.) Rather, they argue it is sufficient to allege that

the PLAs have deterred them from seeking work on any PLA-project because they are

unwilling to pay money to a Building Trades affiliated union or seek work through those

unions’ hiring halls. (Id. at 3-4.) Plaintiffs contend that unlike Sierra Club where there

was only theoretical harm, the PLAs have immediate, actual effects on the Employee

Plaintiffs and their job opportunities “by categorically precluding them” from working on

the Public Entities’ PLA-projects unless they consent to objectionable terms. (Id. at 4-5.)

       The Court finds that Plaintiffs’ allegations plausibly allege particular, concrete

harm to the Employee Plaintiffs’ legally protected interests which are caused by the

Defendants’ continued use of PLAs and likely to be redressed by the requested relief.


                                              14
       The Complaint specifically alleges that the Employee Plaintiffs cannot work on

the Public Entities’ PLA projects unless they join a union and seek employment through

the Building Trades affiliated unions’ job-referral system. (Compl. ¶ 35.) Even if the

membership requirement was nothing more than a financial commitment, the Court finds

that compulsory union payments still constitute a particularized, concrete injury. Janus v.

Am. Fed’n of State, Cty. & Mun. Employees, Council 31, 138 S. Ct. 2448, 2485. The

Court also finds that the inconvenience of mandatory participation in a union hiring hall

and compelled association with that union, particularly when one has specifically chosen

a different union or no union at all, also establishes a particularized, concrete injury.8

Moreover, the Court finds that the very existence of these conditions, which in effect

impede or defer the Employee Plaintiffs from obtaining work, is sufficient to establish

injury in fact. United States v. Students Challenging Regul. Agency Proc. (SCRAP), 412

U.S. 669, 689 n.14 (1973).

       The Court also agrees with Plaintiffs that, unlike the hypothetical harm in Sierra

Club, the PLAs have an immediate and actual effect on the Employee Plaintiffs and their

job opportunities insofar as the Plaintiff Employees have been and remain unable to

obtain work unless they comply with conditions the Court has already determined inflict

injury in fact. Because the Complaint alleges that the Employee Plaintiffs have been and

continue to be categorically barred from participating in any of the Public Entities’ PLA


8
       It is conceivable that requiring employees who are not members of the Building
Trades affiliated unions to participate in those unions’ job referral systems is injurious in
other ways which can only be revealed through discovery.


                                              15
projects unless they consent to the PLAs’ terms, they are clearly challenging the general

practice of using PLAs that has deterred them from seeking or obtaining work; therefore,

the Court finds it unnecessary that their allegations include specific projects and instances

to defeat Defendants’ motion to dismiss. While Plaintiffs will ultimately have to prove

their allegations, at this stage in the proceedings, the Court finds them sufficient as pled.

Iowa League of Cities, 711 F.3d at 869 (“[A]t the pleading stage a petitioner can move

forward with general factual allegations of injury, whereas to survive a summary

judgment motion, he must set forth by affidavit or other evidence specific facts.” (internal

quotation marks and citation omitted)).

       Finally, the Court notes that Plaintiffs’ allegations are sufficient to establish past

harm as well as a real and imminent threat of future harm. Specifically, Plaintiffs allege

that each Public Entity has enforced and continues to enforce a PLA agreement on their

public works projects. (Compl. ¶ 19.) Plaintiffs also attached the Public Entities’ PLAs

to their Complaint which support their allegations.9 Taking Plaintiffs’ allegations as true,

the Court finds that they have established that the Employee Plaintiffs are likely to suffer

continued injury unless granted their requested relief.


9
        In their Reply, Defendants argue that Plaintiffs have not established injury in fact
when not all of the PLAs required employees to pay union fees and Plaintiffs failed to
establish which if any of the PLAs were used on any specific projects. (Reply at 3-5).
Nonetheless, each PLA includes mandatory participation in the Building Trades affiliated
unions’ job referral system, which the Court also concludes inflicts injury in fact. (See
Duluth PLA I, Art. IV; Duluth PLA II, Art. IV; Cloquet PLA, Art. IV; Two Harbors
PLA, Art. IV; Sanitary District PLA, Art. IV.) Ultimately, discovery may reveal that one
or both of the conditions did not cause Plaintiffs to suffer the requisite injury in fact to
support Plaintiffs’ standing; however, at this stage in the proceedings, the Court finds
their allegations sufficient. Iowa League of Cities, 711 F.3d at 869.


                                              16
                 ii.   CLA

       Defendants argue that because the Employee Plaintiffs cannot establish standing,

the CLA’s associational standing fails as well. (Def. Memo. at 14-15.) Defendants also

argue that because none of the Public Entities’ PLAs ever required employees to join a

Building Trades affiliated union or renounce their membership in the CLA as a condition

of working on a PLA-project, the CLA is not seeking to protect a right for which its

members would otherwise have standing to sue in their own right. (Def. Memo. at 14-15;

Reply at 5-6.)

       Plaintiffs contend that even if the PLAs did not require the CLA’s members to join

a Building Trades affiliated union, they still required the CLAs members to pay the union

as a condition of work, which is sufficient to show that both the CLA’s members and the

CLA itself had standing at the time this lawsuit was filed. (Pl. Opp. at 5.)

       An association has standing to bring suit on behalf of its members when: (1) its

members would otherwise have standing to sue in their own right; (2) the interest it seeks

to protect are germane to the organization’s purpose; and (3) neither the claim asserted,

nor the relief requested requires the participation of individual members in the lawsuit.

Hunt v. Washington State Apple Advert. Comm’n, 432 U.S. 333, 343 (1977).)

       The Court finds that the prerequisites to associational standing are present here.

First, as discussed above, the Court finds that the Complaint has established that the

Employee Plaintiffs, one of whom is a member of the CLA, have standing to sue in their

own right.




                                             17
       The Court also finds that the interests the CLA seeks to protect are germane to its

purpose. The Complaint alleges that the CLA “has a fiduciary duty to its members and

looks after their interests, and it seeks to maximize work opportunities for its employees

and the contractors that employ them.” (Compl. ¶ 30.) Even if the PLAs’ membership

condition does not require employees to renounce their membership in the CLA, the

Court still finds that protecting its members from compulsory union fees and mandatory

participation in another union’s job referral system is germane to protecting its members

and maximizing their work opportunities. Indeed, if the CLA’s members are

categorically barred from participating in any of the Public Entities’ PLA projects unless

they comply with conditions the Court has determined inflict injury in fact, the Court

finds that the CLA, which is membership based and committed to maximizing its

members’ work opportunities, is well within its realm to attempt to remedy these injuries

on behalf of its members and to secure its own longevity.

       Finally, the Court finds no reason that Plaintiffs’ claims or requested relief cannot

be properly resolved in a group context. Because the Complaint satisfies all requirements

set forth in Hunt, the Court finds that Plaintiffs have properly alleged that the CLA has

standing to bring suit on behalf of its members. Hunt, 432 U.S. at 343.

                 iii. Contractor Plaintiffs

       Finally, Defendants argue that the Contractor Plaintiffs lack standing because their

allegations are insufficiently concrete and particularized to support their claim for

damages and too conjectural and hypothetical to support their claim for declaratory and

injunctive relief. (Def. Memo. at 15-19; Reply at 7-9.) Specifically, Defendants argue


                                              18
that the Complaint contains no allegations that: (1) any of the Contractor Plaintiffs

actually perform work in Duluth, Cloquet or Two Harbors, or for the Sanitary District;

(2) any Public Entity actually used a PLA on any particular project, much less any project

the Contractor Plaintiffs bid or would have bid on; (3) any Public Entity imminently

plans to use a PLA on any project; or (4) if there is an imminent plan to use a PLA,

whether the Contractor Plaintiffs are qualified to bid for the work.10 (Def. Memo.

at 16-17.)

       Defendants further argue that Plaintiffs point to nothing in the PLAs that bars the

Contractor Plaintiffs from bidding on work and contend that the Contractor Plaintiffs

simply choose not to bid because they do not like the PLA requirements. (Def. Memo.

at 18.) Defendants therefore assert that any injury the Contractor Plaintiffs have suffered

is a result of their own choices. (Id.) Finally, Defendants argue that Plaintiffs’

“unadorned assertions” that the Contractor Plaintiffs are ready and able to bid on the

Public Entities’ public works projects in the reasonably foreseeable future fail under any

pleading standard and are insufficient to allege a concrete, particularized, and imminent

injury. (Id. at 19; Reply at 8.)

       Plaintiffs argue that the allegation that “each Contractor Plaintiff has been

prevented from obtaining past work on account of the defendants’ project labor

10
        Defendants rely on Ne. Fla. Chapter of Assoc. Gen. Contractors of Am. v. City of
Jacksonville, 508 U.S. 656 (1993) to argue that Plaintiffs must include job-specific
allegations to establish standing. While the United States Supreme Court did state that
allegations about “a specific project” would be “sufficient to establish standing,” it also
stated that such allegations may not be necessary. Ne. Fla. Chapter, 508 U.S. at 668
(internal quotation marks and citation omitted).


                                             19
agreements,” sufficiently establishes a past injury in fact fairly traceable to the

Defendants that can be redressed by an award of nominal or compensatory damages. (Pl.

Opp. at 5 (citing Compl. ¶ 34).) Plaintiffs further argue that the pleading standard does

not require detailed factual allegations, and that because the Complaint alleges that the

Contractor Plaintiffs are “able and ready” to apply, and “likely to apply” for contracts

from the Public Entities, “in the reasonably foreseeable future” if granted their requested

relief, they have properly alleged that the Contractor Plaintiffs have standing to seek

prospective relief against future enforcement of the PLAs. (Id. at 5-6 (citing

Compl.¶ 33).)

       Plaintiffs contend that just because the Contractor Plaintiffs are allowed to bid on

PLA projects, they still suffer injury in fact because they cannot actually obtain work

unless they hire workers through the Building Trades affiliated unions’ job referral

system in lieu of using their own employees. (Pl. Opp. at 7.) Plaintiffs also assert that

while Defendants are correct to observe that the Contractor Plaintiffs face a choice of

whether to seek work on PLA projects, it is the imposition of the choice that inflicts the

injury. (Id.) Finally, Plaintiffs reiterate that at this stage in the proceedings, their

allegations are sufficient to withstand Defendants’ motion to dismiss because they need

not yet prove standing. (Id. at 7-8.)

       The Court finds that Plaintiffs’ allegations, taken as true at this stage of the case,

plausibly allege particular, concrete harm to the Contractor Plaintiffs’ legally protected

interests which are caused by the Defendants’ continued use of PLAs and likely to be

redressed by the requested relief.


                                               20
       While Plaintiffs’ allegations are not detailed, the Court finds that they are still

sufficient to establish standing for both past injury and for prospective relief.11 The

Complaint clearly alleges that the PLAs have prevented the Contractor Plaintiffs from

obtaining work that they are ready and able to perform, and that but for the PLAs, they

are likely to apply for work from the Public Entities in the reasonably foreseeable

future.12 (Compl. ¶¶ 33-35.) The Court finds that these allegations, far from a

generalized grievance, establish that the PLAs inflict an actual, concrete, particularized,

and immediate injury on the Contractor Plaintiffs’ ability to obtain work from the Public

Entities.

       As discussed above, because Plaintiffs oppose the general practice of using PLAs,

the Court finds it unnecessary that their Complaint include job-specific allegations to

defeat Defendants’ motion. Like the Employee Plaintiffs, the Contractor Plaintiffs will

11
       It is clear to the Court that a contractor who declines to seek work rather than
forego use of his or her own employees has suffered a concrete, particularized injury akin
to any person who is unwilling to accept an onerous condition of employment. The Court
also notes that the injury in fact is not a result of the contractor’s choice, but in having to
make the choice at all. Here, the Complaint clearly establishes that the PLAs require the
Contractor Plaintiffs to choose between working on PLA projects or using their own
employees. (See Compl. ¶ 33.)Thus, the Court finds the requisite causal connection
between the PLAs and the Contractor Plaintiffs’ alleged injury in fact to support standing.
12
        In Carney, the U.S. Supreme Court held that a plaintiff could establish that he
would suffer a concrete, particularized, and imminent injury beyond a generalized
grievance by showing that but for some obstacle, he was likely to apply for something in
the reasonably foreseeable future. Carney,141 S. Ct. at 499-500. Carney further held
that the plaintiff could make this showing only if he were “able and ready” to apply. Id.
The U.S. Supreme Court ultimately held that the plaintiff could not establish standing
because he failed to prove that he was able and ready to apply in the reasonably
foreseeable future. Here, because proof is not required at this stage in the proceedings,
the Court finds Plaintiffs’ allegations sufficient.


                                              21
ultimately have to show that their allegations are true; however, at this stage in the

proceedings, the Court finds them sufficient as pled.13 Iowa League of Cities, 711 F.3d

at 869.

          2.    Mootness

          Defendants next argue that the Court lacks subject matter jurisdiction over

Plaintiffs’ Constitutional Claim for prospective relief because it is moot.14 (Def. Memo.

at 20-23; Reply at 10-15) Specifically, Defendants contend that because the PLAs have

been amended to no longer include a union security clause and to specify that nothing in

them requires employees to join a union or pay dues or fees to a union as a condition of

working on a covered project, they have provided Plaintiffs with their requested relief

and eliminated the need for court action. (Pl. Memo. at 21.)

          Article III’s case and controversy requirement prohibits federal courts from

hearing disputes that are no longer live. Allen v. Likins, 517 F.2d 532, 534 (8th Cir.

1975). Because courts have no power to issue advisory opinions, a case must involve “a

real and substantial controversy” as opposed to a mere academic dispute based on

13
        The Court received Defendants’ June 30, 2021 letter with supplemental authority
in support of their argument that standing is not dispensed in gross. (Doc. No. 43
(“Letter) (citing TransUnion LLC v. Ramirez, ---U.S.---, 2021 WL 2599472 at *10
(June 25, 2021).) In TransUnion, the U.S. Supreme Court stated that “plaintiffs must
demonstrate standing for each claim that they press and for each form of relief that they
seek.” TransUnion, 2021 WL 2599472 at *10. The Court briefly notes that while
Defendants are correct that standing is not dispensed in gross, the Court finds that
Plaintiffs have properly established standing for each of their claims and for each form of
relief that they seek.
14
      Because Defendants’ mootness argument is based on the content of the amended
PLAs, the Court construes it as a factual challenge to its subject matter jurisdiction.


                                               22
hypothetical facts. Id. (internal quotation marks and citation omitted); see also

Deerbrook Pavilion, LLC v. Shalala, 235 F.3d 1100, 1103 (8th Cir. 2000). “A case is

moot when it is ‘impossible for the court to grant any effectual relief whatever.’” Id.

(quoting Church of Scientology of Cal. v. United States, 506 U.S. 9, 12 (1992)). The

party asserting that a case has become moot bears “[t]he heavy burden of proving

mootness.” Kennedy Bldg. Assocs. v. Viacom Inc., 375 F.3d 731, 745 (8th Cir. 2004)

(internal quotation marks and citation omitted).

       Typically, “voluntary cessation of challenged conduct does not deprive a federal

court of its power to determine the legality of the practice.” Friends of the Earth v.

Laidlaw Envtl. Servs.(TOC) Inc., 528 U.S. 167, 189 (2000) (quoting City of Mesquite v.

Aladdin’s Castle Inc., 455 U.S. 283, 289 (1982)). To establish mootness on the basis of a

defendant’s voluntary cessation of the alleged unlawful conduct, a defendant must meet

the “formidable burden of showing that it is absolutely clear the allegedly wrongful

behavior could not reasonably be expected to recur.” Id. at 190.

       Defendants argue that the voluntary-cessation doctrine does not apply because “it

is not virtually certain” that the Public Entities will reinstate the union security clause.

(Def. Memo. at 21-22).15 Defendants elaborate that there is no reason to believe any


15
       The Court notes that to overcome the voluntary-cessation doctrine, Defendants
must show is that it is “absolutely clear” the Public Entities could not reasonably reinstate
the union security clause. Friends of the Earth, 528 U.S. at 190. While, the Eighth
Circuit has stated that statutory changes that discontinue a challenged practice are usually
enough to render a case moot with the rare exception for when “it is virtually certain” that
the repealed law will be reenacted, Libertarian Party of Arkansas v. Martin, 876 F.3d
948, 951 (8th Cir. 2017), here, the amendments to the PLAs were not statutory
amendments. While Defendants contend that the city council resolutions to amend the

                                              23
Public Entity will reinsert a union security clause because the city councils approving the

amendments voted unanimously to do so and because the Building Trades expressed

support for their removal. (Id. at 21 ; see also Doc. Nos. 27-31.)

       Plaintiffs argue that Defendants’ post-complaint amendments are a “textbook

example” of “voluntary cessation” which do not moot Plaintiffs’ claim. (Pl. Opp.

At 9-10.) They further argue that because their constitutional claim also stems from the

PLAs’ job-referral requirement, and because they seek damages for past enforcement of

the PLAs in addition to prospective relief, their claim remains viable regardless of the

amendments. (Id. at 10-11.)

       The Court concludes that the recent changes to the PLAs do not moot Plaintiffs’

claims. First, it is not “absolutely clear” to the Court that the Public Entities will not

reinstate a union security clause in their PLAs.16 Friends of the Earth, 528 U.S. at 190.

Second, even if it were absolutely clear that Defendants will not reinstate the union

security clause, Plaintiffs’ constitutional claim is not so limited. With or without the

recent amendments, each of the PLAs still requires mandatory participation in the

Building Trades affiliated unions’ job referral system. (See Duluth PLA I, Art. IV;



PLAs are synonymous with statutory changes (Reply at 11-12), the Court disagrees. The
Court cannot conclude that the city councils will not reinstate the union security clause
just as easily as they took it out soon after this lawsuit was filed.
16
        The record reflects that on May 4, 2021, the Cloquet City Council repealed its city
ordinance that required PLAs on city contracts, only to reinstate the requirement on
June 1, 2021. (Peterson Decl. II ¶ 3; Peterson Decl. III ¶ 4.) This example highlights the
volatility of the PLAs and fails to assuage the Court that Cloquet or any other Public
Entity will not just as easily reinstate the union security clause when it is so inclined.


                                              24
Duluth PLA II, Art. IV; Cloquet PLA, Art. IV; Two Harbors PLA, Art. IV; Sanitary

District PLA, Art. IV.) Moreover, because Plaintiffs seek damages for both past harm

and prospective relieve, the Court finds that the amendments do not in fact provide

Plaintiffs with their requested relief or eliminate the need for court action.

       In short, the Court finds that each group of Plaintiffs has standing, and Plaintiffs’

claims are not moot.17 Therefore, the Court finds that it has jurisdiction over this matter.

       B.     Rule 12(b)(6)

       In deciding a motion to dismiss under Rule 12(b)(6), a court assumes all facts in

the complaint to be true and construes all reasonable inferences from those facts in the

light most favorable to the complainant. Morton v. Becker, 793 F.2d 185, 187 (8th

Cir. 1986). In doing so, however, a court need not accept as true wholly conclusory

allegations, Hanten v. Sch. Dist. of Riverview Gardens, 183 F.3d 799, 805 (8th

Cir. 1999), or legal conclusions drawn by the pleader from the facts alleged, Westcott v.

City of Omaha, 901 F.2d 1486, 1488 (8th Cir. 1990). A court deciding a motion to

dismiss may consider the complaint, matters of public record, orders, materials embraced

by the complaint, and exhibits attached to the complaint. See Porous Media Corp. v. Pall

Corp., 186 F.3d 1077, 1079 (8th Cir. 1999).

       To survive a motion to dismiss, a complaint must contain “enough facts to state a

claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

17
       The Court received Defendants’ June 30, 2021 letter with supplemental authority
in support of their argument that at least one plaintiff must have standing to pursue each
claim. (Doc. No. 43 (“Letter).) Because the Court finds that each group of Plaintiffs has
standing, the Court need not address the argument.


                                              25
570 (2007). Although a complaint need not contain “detailed factual allegations,” it must

contain facts with enough specificity “to raise a right to relief above the speculative

level.” Id. at 555. As the Supreme Court reiterated, “[t]hreadbare recitals of the elements

of a cause of action, supported by mere conclusory statements,” will not pass muster

under Twombly. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S.

at 555). In sum, this standard “calls for enough fact[s] to raise a reasonable expectation

that discovery will reveal evidence of [the claim].” Twombly, 550 U.S. at 556.

       1.     Constitutional Claim (Count I)

       Defendants argue that Plaintiffs’ claim that the PLAs violate the Constitution fails

because the PLAs do not actually require membership and because any allegation that

some of the PLAs require employees to pay union dues is moot. (Def. Memo. at 23;

Reply at 15.) They further argue that insofar as the Employee Plaintiffs allege that the

PLAs violate their association rights by requiring them to seek employment through the

unions’ job referral systems, that claim is actually an attack on a union’s ability to act as

their exclusive bargaining agent which higher courts have found does not impinge on the

right of association.18 (Def. Memo. at 23-24; Reply at 15-16.) Plaintiffs argue that their

claim is sufficient as pled because it is not moot and because they do not challenge the

constitutionality of exclusive representation.


18
       In their Reply, Defendants argue that to the extent Plaintiffs claim that the job
referral system itself violates the Constitution by requiring them to associate with union
members, their claim still fails because the Constitution only protects against intimate
and expressive association. (Reply at 16 n.7 (citing Roberts v. U.S. Jaycees, 468 U.S.
609, 618 (1984)).) The Court finds this argument premature, more properly made on a
motion for summary judgment.


                                              26
       As discussed above, the Court finds that Plaintiffs’ First amendment Claim is not

moot. The Court also finds that the claim plausibly alleges a violation of Plaintiffs’

constitutional protections, even if the membership requirement boils down to just a

financial commitment. In Janus, the U.S. Supreme Court found that compelled payments

to a union for collective bargaining services violated non-union members’ First

Amendment right to “refrain from speaking” by requiring them to “subsidize the speech

of other private speakers.” 138 S. Ct. at 2463-64. Here, Plaintiffs allege that the PLAs

“compel[] workers to join and pay a [Building Trades] affiliated union as a condition of

working on the defendant’ public-works projects.” Assuming this allegation is true, as it

must, the Court finds that Plaintiffs have plausibly alleged a constitutional violation.

       Plaintiffs also allege that mandatory participation in the Building Trades affiliated

unions’ job referral systems implicates nonmembers’ freedom not to associate with a

union. (Compl. ¶¶ 32, 35, 37.) Defendants contend that because the Building Trades

affiliated unions operate their job referral systems on covered projects “by virtue of their

status as the employees’ exclusive bargaining representative and under authority granted

by the PLAs,” an attack on the hiring hall practice is an attack on exclusive representation

as a whole. (Def. Memo. at 24.) Under this reasoning though, any number of

unconstitutional practices could escape review by justifying them as a part of exclusive

representation. Here, the Court finds the claim that mandatory participation in the

Building Trades affiliated unions’ job referral system as a condition of employment on

PLA projects plausibly alleges a violation of Plaintiffs’ Constitutional rights. At this




                                             27
stage in the proceedings, Plaintiffs’ allegation is sufficient to defeat Defendants’ motion

to dismiss.

       While Plaintiffs’ allegations are not detailed, the Court finds that they provide

sufficient “factual enhancement” beyond mere “labels and conclusions” or “naked

assertions.” Iqbal, 129 S. Ct. at 1949 (quoting Twombly, 550 U.S. 544 at 555, 557.)

Indeed, the Complaint clearly alleges what the PLAs require and how those requirements

harm Plaintiffs. Plaintiffs also attach the PLAs to the Complaint, which support their

allegations. The Court finds these allegations sufficient to notify Defendants precisely of

what their claim is and the grounds upon which it rests, and “to raise a reasonable

expectation that discovery will reveal evidence of [the claim].” Twombly, 550 U.S. at

556. In short, the Court finds that Plaintiffs’ Constitutional Claim is sufficient to

withstand Defendants’ motion to dismiss because it is properly pled and sufficient to

establish that relief may be granted.

       2.     Antitrust Claim (Count II)

       Defendants argue that Plaintiffs’ antitrust claim is fatally defective because: (1) it

fails to state a violation of the Sherman Act when it does not allege an injury to

competition or identify the relevant market within which competition was allegedly

affected; (2) even with Article III standing, Plaintiffs do not allege the type of injury

required to confer antitrust standing; and (3) the PLAs are exempt from scrutiny under

the nonstatutory labor exemption. (Def. Memo. at 25-36.)




                                              28
       The Court need only address Defendants’ argument that Plaintiffs fail to plead the

necessary elements of an antitrust claim to conclude that it fails.19 “To demonstrate a

violation of Section 1 of the Sherman Act, a plaintiff must provide proof of an illegal

contract, combination, or conspiracy which results in an unreasonable restraint of trade.”

Double D Spotting Serv., Inc. v. Supervalu, Inc., 136 F.3d 554, 558 (8th Cir. 1998) (citing

State Oil Co. v. Khan, 522 U.S. 3, 10 (1997). A plaintiff must also allege harm “not just

to a single competitor, but . . . to competition itself.” NYNEX Corp. v. Discon Inc., 525

U.S. 128, 135 (1998). Finally, absent an agreement that is per se unlawful, a plaintiff

“has the burden of alleging a market in order to establish a plausible antitrust claim.”20

Double D Spotting Serv., 136 F.3d 554 at 560.

       Section 2 of the Sherman Act also requires a plaintiff to allege a valid relevant

market, as well as that the defendant “(1) possessed monopoly power in the relevant

market and (2) willfully acquired or maintained that power as opposed to gaining it as a

result ‘of a superior product, business acumen, or historical accident.” Id. (internal

quotation marks and citation omitted).


19
       Because the Court finds that Plaintiffs’ fail to plead the necessary elements on an
antitrust act claim, the Court does not address Defendants’ other arguments that the claim
fails.
20
       Unless the agreement is per se unlawful, an antitrust claim is “analyzed under a
‘rule of reason,’ according to which the finder of fact must decide whether the questioned
practice imposes an unreasonable restraint on competition.” State Oil Co., 522 U.S. 3
at 10-11. This analysis “involves an inquiry into the market structure and the defendant’s
market power in order to assess the actual effect of the restraint.” Double D Spotting
Serv., 136 F.3d at 558 (citing Copperweld Corp. v. Independence Tube Corp., 467
U.S. 752, 768 (1984).


                                             29
       Plaintiffs argue that they have satisfied their pleading requirement because their

Complaint specifically describes, and attaches as an exhibit, an agreement between the

Public Entities and the Building Trades that restrains trade. (Pl. Opp. at 17-18.)

Plaintiffs further argue that they need not “spell out each element of [their] cause of

action,” nor “show [their] cards before taking discovery.” (Id. at 18.) To this end,

Plaintiffs contend that “if [they] decide to pursue a rule-of-reason claim under Section 1

or a monopolization claim under Section 2 [of the Sherman Act], then they can define the

relevant “market” at summary judgment; there is no requirement that they do so in the

complaint.”21 (Id. at 18-19.) Finally, Plaintiffs argue that “Defendants are flatly wrong”

to say that they have failed to allege an adverse effect on competition when “[t]he

Complaint is replete with allegations that the PLAs have hindered competition by

preventing non-union contractors and their employees from competing with [Building

Trades] affiliated contractors in their efforts to obtain work on the defendants’

construction projects.”22 (Id. at 20.)




21
       Plaintiffs also assert that Defendants are wrong to assume that a rule-of-reason
claim will even apply when Section 1 of the Sherman Act also prohibits agreements that
are per se unlawful. (Pl. Opp. at 19.) Notably, Plaintiffs’ Complaint does not include
any allegation that the PLAs restrict trade in a way that is per se unlawful.
22
        Plaintiffs cite their allegations that the PLAs “preclude[] non-union workers—as
well as workers who belong to unions that are not affiliated with the Duluth Building and
Construction Trades Council—from working on any public-works project subject to the
PLA.,” (Compl. ¶ 24); and that “Plaintiffs Kaski, Nordic Group, and Roen Salvage have.
. . been prevented from obtaining past work on account of the defendants’ project labor
agreements” (id. ¶ 25).


                                             30
       The Court disagrees. “The essential elements of a private antitrust claim must be

alleged in more than vague and conclusory terms to prevent dismissal of the complaint on

a defendant’s Rule 12(b)(6) motion.” Double D Spotting Serv., 136 F.3d 554 at 558

(internal quotation marks and citation omitted). Here, Plaintiffs’ Complaint does not

offer even “[t]hreadbare recitals of the elements of [their] cause of action.” Iqbal, 556

U.S. at 678. Instead, Plaintiffs argue that they need not state the nature of their Antitrust

Claim prior to discovery, and only then will reveal whether they intend to pursue a

Section 1 “unlawful per se” or “rule of reason” claim, or a Section 2 monopolization

claim. The Court respectfully notes that Plaintiffs may not dodge their pleading

requirement by resting on the conclusory statement that the PLAs somehow violate the

Sherman Act.

       The Court also notes that while Plaintiffs contend that they have properly alleged

an adverse effect on competition by describing how they prevent Plaintiffs from

obtaining work, “[t]he antitrust laws exist to protect competition, not competitors.”

Razorback Ready Mix Concrete Co. v. Weaver, 761 F.2d 484, 488 (8th Cir. 1985)

(emphasis in original) (quoting Brunswick Corp. v. Pueblo Bowl-O-Mat, 429 U.S. 477,

488 (1977)). Here, the PLAs permit anyone willing to play by their rules to bid for and

obtain work on exactly the same terms; they give no one a competitive advantage or

disadvantage. While the rules to compete may be unfair, they do not ultimately impede

competition. Brooke Grp. Ltd. v. Brown & Williamson Tobacco Corp., 509 U.S. 209,

225 (1993) (“[T]he federal . . . antitrust laws . . . do not create a federal law of unfair




                                               31
competition.”). Because Plaintiffs’ allegations rest squarely on alleged harm imposed by

the terms to compete, the Court finds that they fail to allege injury to competition itself.

       In short, because Plaintiffs’ Complaints omits all essential elements of a claim

under the Sherman Act, the Court finds that they have failed to state an antitrust act claim

upon which relief can be granted and dismisses it without prejudice.

                                      CONCLUSION

       For the reasons set forth above, the Court finds that it has subject matter

jurisdiction over this matter because the Plaintiffs have standing, and their claims are not

moot. The Court also finds that while Plaintiffs’ Constitutional Claim is sufficient as

pled, their Antitrust Claim fails to state a claim upon which relief may be granted.

Therefore, the Court grants Defendants’ motion insofar as Plaintiffs’ Antitrust Claim is

dismissed without prejudice.

                                          ORDER

       Based on the files, records, and proceedings herein, and for the reasons stated

above, IT IS HEREBY ORDERED that Defendants’ Motion to Dismiss (Doc. No. [24])

is GRANTED IN PART and DENIED IN PART as follows:

       1.     This Court has subject matter jurisdiction over this matter because the

Plaintiffs have standing and their claims are not moot.

       2.     Plaintiffs’ Antitrust Claim (Count II) is DISMISSED WITHOUT

PREJUDICE.

Dated: July 2, 2021                        s/Donovan W. Frank
                                           DONOVAN W. FRANK
                                           United States District Judge


                                             32
